Citation Nr: 0943868	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-03 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the March 7, 1947 rating decision that reduced the evaluation 
for otitis media, non-suppurative, right ear from 10 percent 
to zero percent, effective May 7, 1947.

2.  Entitlement to an effective date earlier than August 19, 
2004 for the assignment of a 10 percent evaluation for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in February 2005 and 
June 2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri and in Chicago, Illinois 
in which an evaluation of 10 percent was assigned for the 
service-connected right ear hearing loss, effective August 
19, 2004 and it was determined that no revision was warranted 
in the evaluation or the effective date assigned the right 
ear hearing loss.

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  In a March 7, 1947 rating decision, the RO reduced the 
evaluation assigned the Veteran's service-connected otitis 
media, non-suppurative, right ear, from 10 percent to zero 
percent, effective May 7, 1947.

2.  There was no CUE in the March 7, 1947 rating decision as 
there is no indication that the facts were incorrect or the 
law and regulation were incorrectly applied.

3.  In a February 1952 rating decision, the RO confirmed and 
continued the zero percent evaluation for the right ear 
disability, described as deafness of the right ear.  The 
Veteran did not appeal this decision.

4.  Thereafter, the Veteran's representative filed a claim to 
reopen the claim for a hearing condition, which the RO 
accepted as a claim for increase and which was received by 
the RO on August 19, 2004.  This is the earliest document in 
the claims file that may be accepted as a claim for an 
increased evaluation for the service-connected right ear 
hearing loss.  

5.  No medical evidence establishing an increase in right ear 
hearing was of record prior to August 19, 2004.


CONCLUSIONS OF LAW

1.  There was no CUE in the March 1947 rating decision's 
reduction in the evaluation of the service-connected otitis 
media, non-suppurative, right ear, from 10 percent to zero 
percent.  38 C.F.R. § 3.105(a) (2009).

2.  The criteria for an effective date earlier than August 
19, 2004 for the assignment of a 10 percent evaluation for 
right ear hearing loss are not met. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. CUE

Previous determinations which are final and binding, 
including degree of disability and other matters, will be 
accepted as correct in the absence of CUE. Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating or other adjudicatory decision which constitutes a 
reversal of a prior decision on the grounds of CUE has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision. 38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).

In order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied;" (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made;" and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question. Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

To establish a CUE claim the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision. 
See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002), 
cert. denied, 123 S.Ct. 2574 (2003) (citations omitted).

CUE is the kind of legal or factual error that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. Fugo 
v. Brown, 6 Vet. App. 40 at 43 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003). To reasonably 
raise CUE, there must be some degree of specificity as to 
what the alleged error is, and unless it is the kind of error 
that, if true, would be CUE on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the error. Id. at 44. Simply to claim CUE 
on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE. Id.

Here, the Veteran and his representative argue essentially 
that: 1) the RO in 1947 mis-applied the rating criteria under 
which the Veteran's right ear hearing was then evaluated or, 
in the alternative, 2) that the VA examination conducted in 
December 1946 did not, in fact, show improvement in the 
Veteran's right ear hearing acuity.  Specifically, the 
representative states that VA examination conducted in 
December 1946 revealed that the Veteran could not hear a 
ticking watch held to his right ear, but that he was able to 
hear a very loud whisper close to his right ear.  The Veteran 
argued in a hearing before a local hearing officer sitting at 
the RO that he was not examined at the time of the reduction 
and that this was patently unfair.  

In determining whether the March 1947 rating decision 
contained CUE, the law and the evidence that was before the 
rating board at the time of the prior adjudication must be 
reviewed. See Damrel, supra.

The Veteran's right ear hearing loss was originally assigned 
a 10 percent evaluation in a January 1945 rating decision 
based on findings of otitis media, non-suppurative, right ear 
with hearing acuity measured at zero of 15 on the right and 
15 of 15 on the left.  The rating decision noted that the 
evaluation assigned was based on an incomplete record from 
the service department and that clinical records had been 
requested.  

At the time of the March 1947 rating decision, the Veteran's 
hearing loss was evaluated under Diagnostic Code 6200, for 
otitis media, non-suppurative, right ear.  The criteria 
dictated that otitis media, suppurative, chronic should be 
evaluated as 10 percent disabling during the continuance of 
the suppurative process and combined with the rating for loss 
of hearing.  However, the Veteran's right ear otitis media 
was found to be non-suppurative and was evaluated as 
noncompensable under the criteria for hearing loss, under 
Diagnostic Code 6258 for hearing measured at 5 feet in the 
right ear, conversational voice, and 20 feet in the left ear, 
conversational voice.  A 10 percent evaluation would have 
been warranted had his right ear been measured at 2 feet or 
less or had an absence of bone conduction or air and bone 
conduction.  See the Schedule for Rating Disabilities, 1945 
edition, Diagnostic Codes 6200 through 6258. 

On December 12, 1946, the Veteran underwent VA examination, 
at which time he reported loss of hearing in his right ear.  
The examiner objectively observed the Veteran to exhibit 
hearing acuity in the right ear measured at 5 feet 
conversational voice, as compared to 20 feet in the left ear.  
The auditory canals were observed to be normal and without 
discharge.  There was no mastoidectomy scar and the membrane 
tympani on the right was observed to appear moderately 
thickened on the right as compared to normal on the left.  
Schwabach bone conduction was noted to be moderately 
shortened, and Rinne appeared to show greater air conduction 
than bone conduction in both ears; however, the examiner did 
not report any numerical findings other than the hearing at 
conversational voice.  The examiner diagnosed old healed 
right otitis media without perforation and right combined 
nerve and obstructive deafness with an auditory decrease of 
76.3 percent.

On December 13, 1946, the Veteran underwent neurological 
examination and was found to exhibit no objective evidence of 
disease of the central nervous system in any modality of 
sensibility, reflexes, cranial nerves or fundi.  The examiner 
noted that the Veteran apparently had no difficulty hearing 
the examiner's questions or remarks, even though he was 
positioned so that the ear with defective hearing faced the 
examiner.  The examiner noted he intentionally spoke softly 
and observed that the Veteran could hear a very loud whisper 
spoken close to the defective ear.  However, the Veteran 
denied being able to hear a ticking watch placed against his 
right ear.  

The Veteran and his representative argue that the RO 
misapplied the rating criteria in effect at the time of the 
March 1947 rating decision, but this argument fails.  As 
noted above a zero percent evaluation was warranted, at the 
time of the March 1947 rating decision, for otitis media no 
longer in the suppurative process, where hearing acuity in 
the right ear was hearing measured at 5 feet, conversational 
voice, and 20 feet in the left ear, conversational voice.  To 
warrant a 10 percent evaluation, the right ear hearing acuity 
would have had to measure 2 feet or less or had an absence of 
bone conduction or air and bone conduction.

In the alternative, the Veteran and his representative argue 
that the VA examination conducted in December 1946 did not 
show improvement in the right ear as compared to the 
Veteran's right ear hearing acuity at the time of the January 
1945 rating decision.  For reasons explained below, this 
argument also fails.

The January 1945 rating decision notes that the evaluation 
was based on incomplete service treatment records.  Inservice 
hospital records of record show that the Veteran was treated 
for sinusitis, diminished hearing in the right ear, and 
otitis media.  In August 1944 he was found to exhibit severe 
conduction deafness in the right ear by tuning fork.  Left 
ear hearing was found to measure 15 of 15.  Both drums were 
moderately retractive, but the right was observed to have no 
motility.  Both ears were inflated.  In November 1944, his 
hearing acuity was found to measure zero of 15 in the right 
ear and 15 of 15 in the left.  Examination showed a retracted 
drum on the right and an inflated right ear canal.  In 
December 1944, just prior to his discharge, he was found to 
exhibit deafness in the right ear associated with chronic 
catarrhal otitis media.

It is noted that the Veteran's right ear was evaluated under 
Diagnostic Code 1867 in January 1945.  The criteria at the 
time of the January 1945 rating decision dictated that otitis 
media, chronic, suppurative, with foul discharge should be 
evaluated as 10 percent disabling, combined with the 
evaluation for hearing defects.  However, the Veteran's right 
ear otitis media was found to be non-suppurative and was 
evaluated as 10 percent disabling for the absence of bone 
condition in one ear and hearing in the other ear at 15 of 15 
feet.  As above noted, the January 1945 rating decision 
stated that the Veteran's hearing was measured at zero of 15 
in the right ear and 15 of 15 in the left.  See Veterans' 
Regulation No. 3(a), Schedule for Rating Disabilities 
(effective June 6, 1933), Diagnostic Codes 1155, 1865 through 
1868.  

The December 1946 VA examination showed findings of hearing 
acuity in the Veteran's right ear measured at 5 feet 
conversational voice.  It would be difficult to argue that 
the difference in hearing acuity from zero over 15 feet to 5 
feet conversational voice does not show improvement in the 
Veteran's ability to hear in his right ear.  Even when 
evaluated under the 1933 Schedule, such findings equate to a 
noncompensable evaluation under Diagnostic Code 1867 or 1868, 
which contemplates hearing at 5 feet in one ear with hearing 
at 15 or 20 feet in the other ear, respectively.  

As VA examination conducted in December 1946 shows some level 
of hearing in the right ear where none was present shortly 
before his discharge-the January 1945 rating decision being 
based on his service treatment records-the Board cannot now 
conclude that the RO committed undebatable error in 
evaluating the right ear hearing loss at zero percent at the 
time of the March 1947 rating decision.  

There is no other evidence that the facts were incorrect or 
that the law and regulations were misapplied. Even if the 
facts had been misinterpreted, for which there is no 
evidence, CUE can not be a mere misinterpretation of fact. 
Oppenheimer v Derwinski, 1 Vet. App. 370, 372 (1991). To rise 
to the level of CUE, there must be more than a mere 
disagreement as to how the facts were weighed or evaluated. 
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).

The Veteran's representative has argued that other findings 
in the December 1946 VA neurological examination, such as the 
finding that the Veteran could not hear a ticking watch held 
to his right ear but he was able to hear a very loud whisper 
near his right ear, did not show improvement.  However, this 
view amounts to an argument that the facts were 
misinterpreted, and cannot be persuasive when viewed in the 
context of the remainder of the December 1946 VA examinations 
which also contained auditory findings as discussed above, 
namely, that the Veteran could hear at 5 feet in the right 
ear, conversational voice in 1946, as compared to zero of 15 
feet in 1945.  

The Veteran has argued that the reduction in his evaluation 
for his right ear hearing loss was improper, as he was not 
provided a VA examination at the time the reduction took 
effect, in May 1947.  The Veteran was, however, afforded VA 
examination in December 1946, as discussed at length above, 
and the findings therein are the findings upon which the 
reduction was based.  To the extent this argument constitutes 
an argument that the RO erred in the procedure of the 
reduction, the Board notes that the Veteran was provided 
notification of the proposed reduction by letter in March 
1947 and was provided with the opportunity to submit medical 
or other evidence showing or tending to show that his 
condition had not, in fact, improved.  The reduction did not 
take effect until May 7, 1947-60 days after the proposed 
rating decision was promulgated.  The Veteran did not 
respond.

The Veteran's representative has also argued that whispered 
voice tests cannot, nor could not, ascertain high frequency 
hearing loss, and were inaccurate as a matter of principle.  
The Veteran's representative has also argued that VA 
examinations conducted in 1949 and 1950 provided diagnoses of 
moderate and mild to moderate hearing loss in the right ear, 
respectively.  These arguments will not be discussed, as 
medical principles formulated or practiced, or audiological 
results obtained after March 1947 have no bearing on whether 
CUE was committed in the March 1947 rating decision.  

Absent any legal basis for a finding of CUE in the March 1947 
rating decision, a determination that CUE exists with a 
concomitant revision of that decision, is not warranted.

The VA's duties of notice and assistance do not apply to 
claims of clear and unmistakable error (CUE). Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).

II. Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Concerning the issue of an earlier effective date for the 
assignment of the 10 percent evaluation for right ear hearing 
loss, the issue is a "downstream" issue, as the initial claim 
for an increased evaluation was granted in the February 2005 
rating decision appealed, and the current appeal arises from 
the Veteran's disagreement with the effective date originally 
assigned.

In cases where service connection or an increased evaluation 
has been granted and the evaluation and effective date have 
been assigned, the underlying claim has been more than 
substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, as the 
Veteran's claim for an earlier effective date was appealed 
directly from the increased evaluation assigned, no further 
action under section 5103(a) is required. Goodwin v. Peake, 
22 Vet. App. 128 (2008); see also Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); and Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices. See Shinseki v. Sanders, 129 S.Ct.1696 
(2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.) See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

III.  Earlier Effective Date

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a Veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
Veteran, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. § 3.157(a); see also 38 
C.F.R. § 3.155(c).  Once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed, 
receipt of VA medical records or private medical records may 
be accepted as an informal claim under limited circumstances.  
See 38 C.F.R. § 3.157(b).  Those circumstances provide, in 
pertinent part, that the date of receipt of evidence from a 
private physician or layman will be accepted as the date of 
receipt of a claim only when the evidence furnished by or on 
behalf of the claimant is within the competence of the 
physician or lay person and shows a reasonable probability of 
entitlement to benefits.  See 38 C.F.R. § 3.157(b)(2).

A report of examination or hospitalization may be accepted as 
an informal claim for an increased disability evaluation, but 
only after there has been a prior allowance or disallowance 
of a formal claim for compensation.  38 C.F.R. § 3.157.

Service connection for otitis media, non-suppurative, right 
ear, was granted in a January 1945 rating decision, and 
assigned a 10 percent evaluation, effective in January 1945.  
In March 1947, the evaluation assigned his right ear 
disability was reduced to zero percent, effective in May 
1947.  This evaluation was confirmed and continued by rating 
decisions dated in March 1950 and February 1952.  The Veteran 
was given notice of these decisions by letters dated in March 
1950 and February 1952.  The Veteran did not appeal the 
evaluations assigned, and the decisions became final.  And, 
as determined in this decision, there is no finding of CUE in 
the March 1947 rating decision.

In August 2004, the Veteran filed a claim to reopen his claim 
for a hearing condition.  This is the next document filed by 
the Veteran or his representative that could be interpreted 
as a claim for increase.  The RO received this document on 
August 19, 2004.  

The claim for increased evaluation for right ear hearing loss 
was granted to 10 percent, effective August 19, 2004.  The 
effective date assigned was, in fact, the date the claim for 
increased evaluation was received.

There are no other documents present in the claims file after 
the last final decision in February 1952 and prior to August 
2004 that could be interpreted as a claim for increase, 
formal or informal.

As to the possibility of an informal claim for increased 
evaluation presented by VA examination, VA treatment records, 
or private medical health care providers, there are no VA 
treatment records present in the claims file, and the Veteran 
has not averred that he was hospitalized by VA for his 
hearing loss.  The Veteran reported receiving private 
treatment for his hearing loss in his hearing before the RO, 
and subsequently submitted a hearing evaluation dated in May 
1999.  However, these records were first received in November 
2006. Even though these private treatment records document 
treatment as early as May 1999, they cannot be accepted as a 
claim any earlier than the date they were received in 2006.  
See 38 C.F.R. § 3.157(b)(2),(3).

The record thus presents no evidence of an unadjudicated 
claim, an informal claim, or intent to file a claim for an 
increase in hearing loss prior to August 19, 2004.

There was no other medical evidence of record at the time the 
Veteran's claim was filed in August 2004 upon which a finding 
may be based that his right ear hearing loss had increased in 
severity at any time in the year prior to August 2004.  As 
noted above, private treatment records dated in May 1999 were 
not received until November 2006, and the Veteran testified 
that he had received no other treatment prior to August 2004 
than the private treatment.  

The Veteran filed his claim for increase in August 2004, and 
it was received on August 19, 2004.  There is no medical 
evidence of record establishing an increase in right ear 
hearing loss prior to this date.  See 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(1),(2).

The preponderance of the evidence is against the assignment 
of an effective date earlier than August 19, 2004;  there is 
no doubt to be resolved; and an effective date earlier than 
August 19, 2004 is not warranted.


ORDER

CUE was not committed in the March 7, 1947 rating decision 
that reduced the evaluation for otitis media, non-
suppurative, right ear from 10 percent to zero percent, 
effective May 7, 1947.

An effective date earlier than August 19, 2004 for the grant 
of entitlement to a 10 percent evaluation for right ear 
hearing loss is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


